Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a pulse extender circuit having a first ai extender input coupled to the voltage detect output, a second extender input coupled to a current monitor having an output responsive to an input current and an output current, and having a pulsed output; a multiplexer having a select input coupled to the pulsed output, having a first input, having a second input, and having a gate driver output; and a power transistor having a gate input coupled to the gate driver output, having a first current terminal coupled to the input terminal, and having a second current terminal coupled to the output terminal.
In regards to claim 8, the prior art fails to disclose a current monitor having inputs coupled to an the input terminal and to an output terminal and having a current monitor output responsive to an input current and an output current; a voltage detection device having an input coupled to one of the input terminal and the output terminal and having a voltage detect output; a logic gate having an input coupled to the current monitor output, having an input coupled to the voltage detect output, and having a gated output; a pulse extender having an input coupled to the gated output and having an extended gated output; a multiplexer having a select input coupled to the extended gated output and having a gate output; and a power transistor having a gate input coupled to the gate output, having a first current terminal coupled to the input terminal, and having a second current terminal coupled to the output terminal.
In regards to claim 21, the prior art fails to disclose having a current increase output responsive to a current at the input terminal and a current at the output terminal; a voltage detection device having a voltage detect input coupled to one of the input terminal and the output terminal and having a voltage detect output; a logic gate having a first input coupled to the current increase output, having a second input coupled to the voltage detect output, and having a gated output; a pulse extender having an input coupled to the gated output and having an extended gated output; a scalable short circuit protection circuit having a scalable short circuit output; a maximum short circuit protection circuit having a maximum short circuit output; a multiplexer having a select input coupled to the extended gated output, having a first input coupled to the scalable short circuit output, having a second input coupled to the maximum short circuit output, and having a driver output; a gated driver circuit having an input coupled to the driver output and having a gate output; and a power transistor having a gate input coupled to the gate output, having a first current terminal coupled to the input terminal, and having a second current terminal coupled to the output terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838